863 A.2d 699 (2004)
272 Conn. 906
STATE of Connecticut
v.
Raymond HARDY.
Supreme Court of Connecticut.
Decided December 8, 2004.
Deborah G. Stevenson, special public defender, in support of the petition.
Marjorie Allen Dauster, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 85 Conn.App. 708, 858 A.2d 845 (2004), is granted, limited to the following issues:
"1. Does a `firearm' as defined in General Statutes § 53a-3 (19) require that a shot be discharged by gunpowder?
"2. Does a `deadly weapon' as defined in General Statutes § 53a-3 (6) require that a shot be discharged by gunpowder?"
The Supreme Court docket number is SC 17324.